Fourth Court of Appeals
                               San Antonio, Texas
                                    February 9, 2018

                                  No. 04-17-00672-CV

                                     FAMSA, INC.,
                                       Appellant

                                            v.

                          BEXAR APPRAISAL DISTRICT,
                                   Appellee

                From the 45th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2017-CI-06465
                      Honorable Antonia Arteaga, Judge Presiding


                                     ORDER
       Appellee’s motion for extension of time to file a brief is GRANTED. We order
Appellee’s brief due February 26, 2018.




                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of February, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court